Citation Nr: 0303874	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-07 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. McCray, Associate Counsel



INTRODUCTION

The veteran had active service from May 1963 to December 
1963.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (the RO) which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss. 


FINDINGS OF FACT

1.  There is no competent medical evidence which indicates 
that the veteran had hearing loss in service or for many 
years after service.

2.  No medical evidence of record indicates that the 
veteran's hearing loss is etiologically related to his 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he has sustained 
bilateral hearing loss as a result of in-service exposure to 
acoustic trauma and that he should therefore be granted 
service connection for that disorder.

In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, a 
factual background, an analysis of the claim and a decision. 

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  In May 2000 and April 
2001, the RO sent the veteran letters which specifically 
notified him of the evidence necessary to substantiate his 
claim. 

Crucially, in a March 2001 letter, the RO specifically 
notified the veteran of the evidence he was expected to 
obtain and which evidence VA would obtain.  The RO also 
outlined the evidence needed to support the veteran's claim.  
See 38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159(b); see also 
Quartuccio, supra.  In addition, the veteran was notified of 
the pertinent law and regulations and the need to submit 
additional evidence concerning his claim by the May 2002 
Statement of the Case (SOC).

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran identified 
service medical records in his March 2000 claim.  The RO has 
obtained those records, as well as VA outpatient treatment 
reports identified by the veteran.  The RO also attempted to 
obtain medical records from the veteran's private physician, 
but no records have been received.  In a March 2001 
statement, the veteran acknowledged "no record available".  
In a letter dated April 18, 2001, the RO informed the 
veteran:  "please understand that it is YOUR RESPONSIBILITY 
to make sure we get your medical records."  [emphasis as in 
the original letter]  

Pursuant to its duty to assist the veteran in developing the 
pertinent facts in a case, the VA may provide for the conduct 
of a medical examination when such an examination or opinion 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA will 
consider a medical examination or opinion necessary when the 
record lacks sufficient medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and establishes that the veteran suffered an 
injury in service, and indicates that the disability or 
symptoms may be associated with the veteran's military 
service.  Id.

In this case, the record is devoid of any evidence that the 
veteran had a hearing loss disability in service or for years 
thereafter.  The veteran's service medical records are 
negative for any complaints, findings or diagnoses involving 
bilateral hearing loss and pertinent audiometric testing 
confirmed that the veteran's hearing was normal at that time.  
Furthermore, there is no medical nexus evidence suggestive of 
a relationship between the veteran's recently diagnosed 
disability and his military service.  The Board points out 
that the facts of this case are different than the facts in 
Charles v. Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 
2002), in which the Court held that VA erred in failing to 
obtain a medical nexus opinion where evidence showed acoustic 
trauma in service and a current diagnosis of tinnitus.  In 
Charles, the Court emphasized that the veteran was competent 
to testify regarding the ringing in his ears since service 
because such condition was capable of lay observation.  
Unlike tinnitus, however, bilateral hearing loss is not 
capable of lay observation.  Significantly, in this case 
there is no objective evidence of acoustic trauma in service.

The Board is aware of its responsibility to determine the 
credibility of proffered evidence by evaluating each piece of 
evidence in light of the record as a whole.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see also Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).  In the absence of medical evidence 
suggestive of the onset of hearing loss during his period of 
military service or the one year presumptive period or 
evidence suggestive of a etiological relationship between 
such military service and the current hearing loss, referral 
of this case for a VA examination or opinion would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  In other words, any 
medical opinion which links the veteran's hearing loss to his 
period of service would necessarily be based solely on the 
veteran's uncorroborated recent assertions regarding his own 
medical history.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value. See Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In short, in the absence of any evidence, other than the 
veteran's mere assertions, on which a medical examiner could 
link the veteran's recently diagnosed hearing loss to his 
period of service, such opinion would be useless.  Under the 
circumstances presented in this case, a remand would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].  Accordingly, the Board determines that a 
medical examination or medical opinion is not necessary in 
the instant case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  Based on the 
veteran's request, a personal hearing was scheduled for the 
veteran with a member of the Board at the Board's offices in 
Washington, D.C. on October 31, 2002.  The veteran failed to 
appear for his hearing.  To the Board's knowledge, the 
veteran has offered no explanation as to why he was unable to 
appear and he has since made no request for another hearing. 
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn. See 38 
C.F.R. § 20.704(d) (2001).
 
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2002); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Factual Background

A review of the records indicates that the veteran was 
discharged from service after six months because of 
unsuitability due to a passive aggressive personality 
disorder.  Due to psychiatric problems he never progressed 
beyond training.  

The veteran's service medical records are pertinently 
negative with respect to bilateral hearing loss.  Indeed, 
audiometric testing performed at both his enlistment and 
separation medical examinations disclosed slightly improved 
bilateral hearing at the time of his separation in December 
1963 versus his May 1963 enlistment examination.

There are no medical records showing treatment or evaluation 
for hearing loss for approximately 36 years after service 
discharge.  The veteran's post-service medical records 
consist of Reno VA outpatient treatment reports dated from 
May 1999 to March 2001.  Most of the reports involve 
unrelated medical conditions, among them dependent 
personality disorder, sociopathic personality traits and 
history of polysubstance abuse.  

A March 2000 audiological examination report noted that the 
veteran presented with complaints of hearing loss and 
tinnitus "since his time in the military".  
The examination disclosed bilateral mild to severe hearing 
loss, although the examiner commented that the veteran's 
responses were inconsistent and that "pure tone averages 
[were] not in agreement with speech reception thresholds."  
The impressions were that test reliability was poor due to 
inconsistent patient responses.  

Coincidentally, the veteran filed his claim of entitlement to 
service connection for bilateral haring loss in March 2000.  
His claim was denied by the RO, and this appeal followed.

Analysis

The veteran in essence contends that he is entitled to 
service connection for  bilateral hearing loss because he was 
exposed to noise in service and that he has had hearing 
problems continually after service.

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, supra.

In this case, although the March 2000 diagnostic impressions 
appear somewhat inconclusive, due to inconsistent responses 
by the veteran, for the purposes of this decision the Board 
finds that there is arguably some evidence of a current 
bilateral hearing loss disability, which satisfies element 
(1) of Hickson.  

With respect to Hickson element (2), the veteran's service 
medical records are completely negative for complaints, 
findings or diagnoses involving hearing loss.  Audiometric 
testing revealed normal hearing both at the time of 
enlistment and at the time of separation.  There is no 
evidence of acoustic trauma or ear disease during service.  
Accordingly, element (2) has not been satisfied.

With respect to Hickson element (3), nexus, boiled down to 
its essence, the veteran's case rests upon his own statements 
to the effect that he has had hearing problems continually 
for decades after service.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].  In this 
case, the only support for the veteran's claim emanates from 
his own statements decades after service.  
The Court has held that VA cannot ignore an appellant's 
testimony simply because the appellant is an interested 
party.  Personal interest may, however, affect the 
credibility of the evidence.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet. App. 
341, 345 (1999).  The Board has considered the statements 
provided by the veteran to the effect that he has had hearing 
problems for decades after service. Against that testimony 
the fact that more than three decades elapsed after service 
without a hint of hearing problems.  The Board finds the 
veteran's recent statements, made in connection with his 
claim for monetary benefits from the government, to be 
implausible in the absence of any reference in his service 
medical records to such symptoms and the passage of many 
decades after service without any complaint.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]. For these reasons the Board has determined that the 
statements of the veteran are not credible.

There is no medical nexus evidence establishing a causal 
connection between the veteran's military service and his 
current hearing loss.  The Board notes that the March 2000 
examination report contains the veteran's complaint of 
hearing loss "since his time in the military".  However, 
the evidence of record does not indicate that he sought 
medical help for decades after service.  In addition, there 
has been no corroboration of the veteran's statement by 
competent medical evidence. See Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997); Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case. 

The Court has specifically held that "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ."  See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  In this instance, the examiner's 
notation was clearly based only on the veteran's own 
assertion that he had hearing problems since service, and not 
upon the examiner's own evaluation.  Because the examiner's 
notation is clearly based merely upon the veteran's own 
assertion that he has hearing loss of service origin, the 
Board finds this notation to be of no probative value.  See 
also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board therefore places no weight of probative value on 
the veteran's contention as to continuous hearing problems, 
unreported to anyone, for 37 years after service.  

The Board has also considered the veteran's statement of 
April 2001 in which he indicated that the hearing loss is 
attributable to his military service.  However, it is well 
established that as a lay person without medical training, he 
is not competent to comment on medical matters such as the 
relationship between his hearing loss and service. See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, element (3) has not been satisfied.

The Board emphasizes that the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  As noted in connection with the Board's 
discussion of the VCAA, the veteran was advised by the RO 
that it was his responsibility to submit evidence which is 
supportive of his claim, to include medical or other records 
documenting continuity of symptomatology after service.  He 
failed to do so.  The Board observes in this connection that 
the veteran was scheduled, at his own request, to present his 
testimony at a personal hearing.  He failed to report for the 
hearing.

Accordingly, after having carefully considered the matter, 
and for the reasons and bases expressed above, the Board 
concludes that in the absence of evidence suggestive of the 
onset of hearing loss during the veteran's period of military 
service or the one year presumptive period or evidence 
suggestive of a etiological relationship between such 
military service and the current hearing loss, Hickson 
elements (2) and (3) have are not met.  A preponderance of 
the evidence is against the veteran's claim.  The benefit 
sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

